ALDISERT, Circuit Judge,
dissenting:
The issue that divides this panel in this remand from the Supreme Court is whether the allegations contained in a pro se complaint filed by an inmate at the Atas-cadero State Hospital can ever survive the barrier imposed by 28 U.S.C. § 1915(d) authorizing the district court to dismiss a claim filed in forma pauperis “if satisfied that the action is frivolous.” Atascadero is a state hospital for the criminally insane and mentally disordered.
The majority refuse to meet the issue head on and prefer to remand to the district court to permit this obviously very disturbed inmate to file an amended complaint. They conclude that this unfortunate state prisoner should have the opportunity “to amend the claims to provide more specific factual recitations of the time and place of each of the rapes and conduct on the part of prison officials which violated constitutional standards.”
I believe that no amendment can save Hernandez’ fanciful claims. I reiterate the views set forth extensively in my previous dissenting opinion in Hernandez v. Denton, 861 F.2d 1421, 1427-40 (9th Cir.1988) (Aldisert, J., dissenting), and would hold that no amendment of facts can cure the claims advanced by Hernandez, given the detailed facts already set forth, the theory advanced and the inferences required. I stated then and repeat now that “[t]he grand purpose of prisoner civil rights petitions under section 1983 ... should not be prostituted by the hallucinations of a troubled man.” 861 F.2d at 1440. I would affirm the judgment of the district court dismissing the complaint essentially for the reasons set forth in my separate opinion previously published at 861 F.2d at 1427-40. I believe my position in Hernandez has been endorsed sub silentio by the court in its remand to us. In the words of Marshal McLuhan, “The medium is the message.”
I.
The Supreme Court sent us a message by unanimous action. I am not at all certain that the majority have opted to hear it, let alone heed it. The Court directed the majority to reconsider this case in light of Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Because our previous statement of applicable law — expressed by both the majority and the dissent — is on all fours with the Court’s decision and opinion in Neitzke, there can be no reason for the Court to have granted certiorari and remanded for reconsideration unless it was troubled with the majority’s decision to remand to permit further amendment. Having agreed completely with the majority’s statement of the law, the Court would have no purpose for vacating our judgment and remanding unless it was convinced that the dissent was correct in reaching the conclusion that it was impossible to amend the complaint to assert a viable cause of action. Significantly, after reconsideration, the majority proceeds as if the Court did not remand this case to us; indeed, the majority opinion responds now only to the contentions of the appellee and does not address any possible concerns of the Court.
I am convinced that my original views, although again rejected by the panel’s majority, have now been endorsed by the unanimous decision of the Supreme Court in granting certiorari and remanding to us.
II.
Accordingly, some summary of the detailed facts alleged in Hernandez’ com*1378plaint is in order. He claims that he was homosexually raped 28 times at both Folsom Prison and Vacaville. He reached this conclusion because he found fecal stains on his tee-shirt and needle marks on his arms that he believed were “signs of rape.” He has no personal recollection of having experienced these assaults. I have previously observed that “[irrespective of the outcome of this litigation, it must be acknowledged that Hernandez has established a world record capable of qualifying for the Guiness Book of Records: the only person who has been raped 28 separate times without knowing at the time that this was happening to him.” 861 F.2d at 1438.
No possible amendment can cure the fatality of his claim because the circumstantial evidence relied upon cannot as a matter of law rise to the dignity of a cause of action. I previously have demonstrated the fatal flaws of the arguments advanced:
[H]is complaints are utterly devoid of any allegations establishing the personal involvement of any of the defendants. His contentions depend upon the following prosyllogisms and episyllogisms:
A.
Major Premise: Some needle marks are signs of drug injection.
Minor Premise: I awoke with some needle marks.
Conclusion: Therefore, I was drugged.
B.
Major Premise: One who is drugged can be raped without his knowledge.
Minor Premise: I was drugged. Conclusion: Therefore, I was raped.
C.
Major Premise: Those correctional officials who are involved in or knowledgeable of inmate rapes are liable.
Minor Premise: Defendants are correctional officials.
Conclusion: Therefore, defendants are liable.
Both fallacies of form and material fallacies inhere in each of these three arguments.
861 F.2d at 1438-39; see also R. Aldisert, Opinion Writing 127 (West 1990). For a discussion of the failures in logic evidenced in these arguments and his companion allegations of rape based on presence of fecal stains and semen on his underclothes, see R. Aldisert, Logic for Lawyers: A Guide to Clear Legal Thinking 141-43, 147-54, 193-207 (Clark Boardman 1989). The brute fact is that no possible amendment of, his already “specific factual recitations” can surmount the defects in the theory upon which Hernandez bases liability.
III.
As the majority now suggest, the test of frivolousness is not measured only by dictates of judicial notice. I previously have referred to this court’s leading case of Franklin v. Murphy, 745 F.2d 1221 (9th Cir.1984):
This analysis sets out three possible standards for dismissing a complaint as frivolous: 1) does the complaint recite bare legal conclusions without supporting facts? 2) does the complaint postulate wholly fanciful events or circumstances? 3) does the complaint conflict with facts of which a court may take judicial notice? (A fourth standard — redundancy—was added by Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th Cir.1987))....
As I read Franklin, the “wholly fanciful” and “judicial notice” standards are two separate possible bases for dismissing a complaint as frivolous. Under Franklin, a court may indeed dismiss an action as frivolous if it is “dependent upon allegations which conflict with facts of which a district court may take judicial notice.” Schroeder op. at 1426. However, a court may also dismiss as frivolous an action “postulating events or circumstances of a wholly fanciful kind.” Franklin at 1228. I find Hernandez’ allegations to be indisputably wholly fanciful.
Hernandez v. Denton, 861 F.2d at 1430 (Aldisert, J. dissenting).
*1379IV.
In Neitzke v. Williams, 490 U.S. 319, 325-27, 109 S.Ct. 1827, 1832-33, 104 L.Ed.2d 338 (1989), the Court has explained:
Section 1915(d) is designed largely to discourage the filing of, and waste of judicial and private resources upon, baseless lawsuits that paying litigants generally do not initiate because of the costs of bringing suit and because of the threat of sanctions for bringing vexatious suits under Federal Rule of Civil Procedure 11. To this end, the statute accords judges not only the authority to dismiss a claim based on an indisputably meritless legal theory, but also the unusual power to pierce the veil of the complaint’s factual allegations and dismiss those claims whose factual contentions are clearly baseless. Examples of the former class are claims against which it is clear that the defendants are immune from suit, see, e.g. Williams v. Goldsmith, 701 F.2d 603 (CA7 1983), and claims of infringement of a legal interest which clearly does not exist, like respondent Williams’ claim that his transfer within the reformatory violated his rights under the Due Process Clause. Examples of the latter class are claims describing fantastic or delusional scenarios, claims with which federal district judges are all too familiar.
I believe that the claims of Hernandez here, a sick man transferred from Folsom Prison to the Atascadero State Hospital for psychiatric treatment, constitute a paradigm of what the Court describes as “fantastic or delusional scenarios, claims with which federal district judges are all too familiar.” I am convinced that this is the only reason the Court remanded the case to us.
Accordingly, I continue to dissent and would affirm the judgment of the district court.